People v Jones (2018 NY Slip Op 05492)





People v Jones


2018 NY Slip Op 05492


Decided on July 25, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 25, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
BETSY BARROS
ANGELA G. IANNACCI
LINDA CHRISTOPHER, JJ.


2012-03311
 (Ind. No. 2045-10)

[*1]The People of the State of New York, respondent,
vPedro Jones, appellant.


Laurette D. Mulry, Riverhead, NY (Alfred J. Cicale of counsel), for appellant.
Timothy D. Sini, District Attorney, Riverhead, NY (Michael J. Brennan of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Suffolk County (James Hudson, J.), rendered March 22, 2012, convicting him of murder in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The County Court providently exercised its discretion in denying the defendant's motion to withdraw his plea of guilty. Contrary to the defendant's contention, he was afforded a reasonable opportunity to advance, with the aid of counsel, the grounds supporting his motion (see People v Frederick, 45 NY2d 520, 525; People v Tinsley, 35 NY2d 926, 927; People v Smith, 130 AD3d 411; People v Fuller, 156 AD2d 377, 378; cf. People v Anderson, 222 AD2d 515).
BALKIN, J.P., BARROS, IANNACCI and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court